DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 12/21/2020 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraph 2, line 2, “convers” appears to be a grammatical error.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. US 4400940 in view of Kita JP 59210265A.

Re claim 1, Watabe (Fig. 5) teaches a wave power generation system comprising: 
a hydraulic pump device (10) configured to operate by force of a wave (against 7; see Figs. 5-6 and Abstract) to discharge an operating liquid to a main passage (25); a hydraulic motor device (29) configured to be rotated by the operating liquid flowing through the main passage (25); a power generator (reasonably implicit from col. 5, lines 8-12 because “in the form of an electric current” reasonably means a generator) configured to be driven by the hydraulic motor device (29) to generate electric power; and a heat exchange motor device 30 connected to the main passage (25) through a sub passage (as branched off and separate from 27) and configured to be operated by the operating liquid introduced through the sub passage, a refrigerant pump device (31) 
Watabe fails to teach “and a heat exchanger device configured to perform heat exchange of the operating liquid, wherein the heat exchanger device includes a heat exchange motor device connected to the main passage and configured to be operated by the operating liquid introduced, a refrigerant pump device driven by the heat exchange motor device and configured to discharge a refrigerant liquid, and a heat exchanger to which the refrigerant liquid discharged from the refrigerant pump device and the operating liquid are introduced, the heat exchanger being configured to perform heat exchange between the refrigerant liquid and the operating liquid to cool the operating liquid.”
Kita teaches a heat exchanger device (generally with 13) configured to perform heat exchange of the operating liquid (“c” in 6), wherein the heat exchanger device (generally with 13) includes a heat exchange motor device (18) connected to the main passage (6) and configured to be operated by the operating liquid (“c”) introduced, a refrigerant pump device (19) driven by the heat exchange motor device (18) and configured to discharge a refrigerant liquid (“d” in 14), and a heat exchanger (13) to which the refrigerant liquid (“d”) discharged from the refrigerant pump device (19) and the operating liquid (“c”) are introduced, the heat exchanger (13) being configured to perform heat exchange between the refrigerant liquid (“d”) and the operating liquid (“c”) to cool the operating liquid (see English abstract).  Kita, similar to Watabe, does this for the purpose of heating water (see English abstract).
date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Watabe with “and a heat exchanger device configured to perform heat exchange of the operating liquid, wherein the heat exchanger device includes a heat exchange motor device connected to the main passage and configured to be operated by the operating liquid introduced, a refrigerant pump device driven by the heat exchange motor device and configured to discharge a refrigerant liquid, and a heat exchanger to which the refrigerant liquid discharged from the refrigerant pump device and the operating liquid are introduced, the heat exchanger being configured to perform heat exchange between the refrigerant liquid and the operating liquid to cool the operating liquid,” as taught by Kita, for the advantage of cooling the operating liquid while also heating water for thermal energy utilization (see English abstract).  Additionally, Kita’s water heating system is another manner of heating water and could be readily substituted into Watabe (i.e., at 30 of Fig. 5) as a simple substitution of one known water heating system for another, and such could have been pursued for the predictable result of similarly heating water.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. US 4400940 in view of Kita JP 59210265A, and further in view of Futahashi et al. US 20180266444.

Re claim 2, Watabe and Kita teach claim 1.  Neither teaches wherein the refrigerant pump device pumps up sea water from the sea and discharges the sea water as the refrigerant liquid. 
Futahashi teaches wherein the refrigerant pump device pumps up sea water from the sea and discharges the sea water as the refrigerant liquid [73]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the refrigerant pump device pumps up sea water from the sea and discharges the sea water as the refrigerant liquid” as taught by Futahashi with the system as taught by Watabe in view of Kita, for the advantage of improving system reliability using a readily available coolant source [73].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. US 4400940 in view of Kita JP 59210265A, and further in view of Hench et al. US 20160153422.

Re claim 4, Watabe and Kita teach claim 1.  Neither teaches wherein the heat exchanger device further includes a heat exchange flow control valve provided at the sub passage and configured to limit the flow rate of the operating liquid flowing through the sub passage to a predetermined flow rate or less.
Hench teaches wherein the heat exchanger device further includes a heat exchange flow control valve ([114] and Fig. 13) provided at the sub passage and configured to limit the flow rate of the operating liquid flowing through the sub passage 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the heat exchanger device further includes a heat exchange flow control valve provided at the sub passage and configured to limit the flow rate of the operating liquid flowing through the sub passage to a predetermined flow rate or less” as taught by Hench with the system as taught by Watabe in view of Kita, for the advantage of controlling flow of the operating fluid as desired (for example, based on water heating need or for smoothing operation due to intermittent waves) [114].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. US 4400940 in view of Kita JP 59210265A, and further in view of Futahashi et al. US 20180266444, and further in view of Hench et al. US 20160153422.

Re claim 7, Watabe, Kita, and Futahashi teach claim 2.  None teaches wherein the heat exchanger device further includes a heat exchange flow control valve provided at the sub passage and configured to limit the flow rate of the operating liquid flowing through the sub passage to a predetermined flow rate or less.
Hench teaches wherein the heat exchanger device further includes a heat exchange flow control valve ([114] and Fig. 13) provided at the sub passage and configured to limit the flow rate of the operating liquid flowing through the sub passage to a predetermined flow rate or less.
Before the effective filing date of the claimed invention, it would have been .  

Allowable Subject Matter
Claims 3, 5-6, and 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120104752 (Fig. 2) teaches a generator (20) driven by a hydraulic motor device (14) and is relevant to claim 1 at least to that extent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746